 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD1946 in raising the Christmas checks from$5 to $10.The evidence shows that Re-spondent is perfectly willing to bargain with the Union with respect to the Christmascheck forthe future.Thusit is clear that theUnionin the instant case desires theBoard to make an award payable by Respondent to the employees of a sum of moneywhich the Unionup until the present time has never been interested in bargainingabout.Thusit is unnecessary to decide that the Christmas checks are"gifts" asdistinguished from a "bonus."I do add,however,that the evidence here tends toshowthese Christmas checks are"bona fide" gifts as the circuit discussed in theNilescase,supra.The Respondent has always considered them to have been gifts.Accordingly,I will recommend that the complaint be dismissed in its entirety.Even if it were determined that the unilateral termination of the Christmas checkswere a refusal to bargain in good faith,Iwould not order Respondentto pay the1961 and 1962 checks asurgedby theGeneral Counsel.A "make whole"remedyis usually associatedwitha violation of Section 8(a)(3) of the Act wherein a Re-spondent would discriminate against an employeewithrespect to his terms or con-ditions of employment for purposes of discouraging or encouraging membership in alabor organization.As thisrecord iswhollydevoid of any evidence or any motiveof such discrimination,such a"reimbursement" remedywould not be recommended.The policies of theAct will beand are being effectuated by future bargaining.Allevidence points to a willingness to do this.CONCLUSIONS OF LAW1.Respondent General TelephoneCompany ofFlorida is an Employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. SystemCouncil T-2, International Brotherhood of ElectricalWorkers, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3.TheGeneral Counsel has failed to establishby thepreponderance of the evi-dence that Respondent has refused to bargain in good faith and,accordingly, thereis no violation of Section 8(a) (5) and(1) of the Act.4.There isno evidence of an independent violation of Section 8 (a) (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in the case, I recommend that the complaint be dismissed in itsentirety.ConsolidatedVentilation and Duct Co.,Inc.andJoseph A.CinanniLocal Union No. 28,Sheet Metal Workers International Asso-ciation,AFL-CIOandJoseph A. Cinanni.Cases Nos. 2-CA-9068 and 2-CB-36937. September 3, 1963DECISION AND ORDEROn May 28, 1963, Trial Examiner Jerry B. Stone issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborprac*;ces and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the General Counsel and the Respondent Unionfiled exceptions to the Intermediate Report.The Respondent Em-ployer also filed a brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Leedom, Fanning, and Brown].144 NLRB No. 41. CONSOLIDATED VENTILATION AND DUCT CO., INC.325The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report and the ex-ceptions, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the modifications noted herein.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :Subparagraph B, 1(b) of the Recommended Order is changed toread as follows :(b) In any other manner restraining or coercing employees ofConsolidated Ventilation and Duct Co., Inc., in the exercise of therights guaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.Appendix B, paragraph 4 is amended by the insertion of the words"of Consolidated Ventilation and Duct Co., Inc." after the word"employees" and before the word "in."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon separate charges filed on January 16, 1963, by Joseph A. Cinanni,and aftera consolidation of said charges,the General Counsel of the National Labor RelationsBoard,by the Regional Director for the Second Region(New York,New York),issued his complaint dated February 14, 1963, against Consolidated Ventilation andDuct Co., Inc.(herein called Respondent Company or Company),and Local UnionNo. 28, Sheet Metal Workers International Association,AFL-CIO (herein calledRespondent Union or Local 28). In substance the complaint(as amended at thehearing)alleges that the Respondent Union demanded that the Respondent Companydischarge employee Cinanni because he was not a member of the Union and thattheRespondent Company discharged Cinanni for said reasons;thatRespondentUnion therefore violated Section 8(b)(1)(A)and (2)of the Act and that Respond-ent Company violated Section 8(a)(1) and(3) of the Act; and that such conductaffected and was affecting commerce within the meaning of Section 2(6) and (7) ofthe Act.Respondents'answers admit some of the facts pleaded in the complaint,but deny the commission of any unfair labor practices.Pursuant to appropriate notice,a hearing was held before Trial Examiner Jerry B.Stone at New York, New York, on March 18 and 19,1963.All parties were repre-sented at and participated in the hearing and were afforded the right to present evi-dence, to examine and cross-examine witnesses,to offer oral arguments and to filebriefs.All parties filed briefs and they have been considered.Upon the entire record in this case and from my observation of the witnesses, thefollowing findings of fact,conclusions of law,and recommendations are made.''All credibilityresolutions are based in whole orin part on my observation of the wit-nesses' demeanor. 326DECISIONS OF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERIt is found that at all times material to this proceeding Consolidated Ventilationand Duct Co., Inc., is a NewYorkcorporation,engaged in the manufacture, sale,and distribution of sheet metal ducts, enclosures,and related products for air-conditioning and heating systems, in providing and performing at its Jackson Heightsplant and at various other locations and places of business,the service of installationof ducts and enclosures,and performing related services.Respondent Company during a representative 12-month period manufactures,sells,and distributes at its plant products,and performs services at said plant and else-where of a combined value in excess of $500,000,of which in excess of $50,000 arederived from said products shipped from said plant in interstate commerce directly toStates of the United States other than New York State,and from services performedin,and for various enterprises located in States other than New York StateI find that Respondent Company is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that in connection with the activities describedin the following sections of this report,itwill effectuate the policies of the Act toassert jurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDLocal Union No. 28,Sheet Metal Workers International Association,AFL-CIO,isa labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESPreliminary IssueSupervisorystatus of Fritz 2The complaint alleged and theanswers deniedthat Harold Fritz wasa supervisorof the Company withinthemeaning of Section2(11) of the Act.Harold Fritz'job designation is that of shop foremanof the Company.Fritz hasno authority tohire and tofire employees.Fritz determineswhichemployees are capableof doingvarious jobs,allocates and assigns work to all of the shop employees,checks andsees that the work is performedcorrectly,and sees that the finishedworkis shippedon thetrucks.He discusses the abilities of the shop employeeswith President Yutan.Fritz does not customarily work as a journeyman although heisa fullyqualifiedjourneyman sheet metal worker.Fritz receives approximately $60 more in wagesper week thanthe Company's sheet metal workers.He receives1hourovertimeper day atdouble time rates for preparingwork for the next day.Yutan testifiedthat he (Yutan)was the only supervisorfor the Company.In answer to a questionwhether he designated someone to take charge when he was gone,Yutan stated thatFritz took care of theshop,that he (Fritz) knew what Yutanwanted, that Hansonknew enoughabout theoutside, that if there were a problem he had a son in thebusiness.Around January 1, 1963, therewere 16 employees in the shop, and 19outside employees.Based upon the foregoingI find thatFritz exercises independentjudgment in the responsible direction of the shop employees,and is a supervisorwithin the meaning of Section2 (11) of the Act.Miscellaneous BackgroundThe referraland employmentof CinanniIn early 1961 the Company had need fora welder possessing skill inheliarcwelding 3 Erwin Yutan, president of the Company, contacted Local 28 andrequestedthat a welderpossessing skill in heliarc welding bereferred for employment? Local28 referred Joseph A. Cinanni, whowas not a memberof Local 28, to the Companyfor employment.52The facts of Fritz' supervisory status are based on a composite of the credited testi-mony of Yutan,Fritz, and Cinanni.3Based on Yutan's credited testimony.4Based on Yutan's credited testimony.5Based on Cinanni's credited testimony.It is undisputed that Cinanni had in the pastworked for employers under contract with Local 28, and had been referred to other jobs byLocal 28.The General Counsel does not contend that Local 28 or the Company's past con- CONSOLIDATED VENTILATION AND DUCT CO., INC.327Joseph A. Cinanni was employed by the Company on or about March 9, 1961,and continued in employment at the Company until January 4, 1963, when he waslaid off.6Cinanni's skills and attempts to become a member of Local 28Cinanni made various attempts to become a member of Local 28 commencingin 1956 and to the date of the hearing on this matter, but Local 28 refused to accepthim into membership.?Cinanni possessed skills as a general welder and with special' aptitude as a heliarcwelder.8Cinanni, however, did not possess the skills and training of a generaljourneyman sheet metal worker insofar as skills relating to other than welding work .9Cinanni's continuous employmentBetween Cinanni's employment in 1961 and his layoff on January 4, 1963, therehad been many layoffs by the Company because of economic reasons.1° Cinanni,when employees with longer periods of employment service had been laid off, hadbeen retained through all layoffs from March 9, 1961, through January 3, 1963.11During the last 6 months of 1962 the Company had employed more employeesthan it economically needed.During this period the Company had had no needfor heliarc welding but had retained Cinanni for possible heliarc jobs.Cinanniwas the one welder that the Company had who possessed heliarc welding skills.12The decision to lay off employeesAbout December 15, 1962, Erwin Yutan, president of the Company, decided thatbecause of admitted economic reasons he must lay off some employees after thefirst of the new year.13Respondent Company implemented its layoff plans bylaying off three employees on January 3, 1963.Two of the employees laid off onJanuary 3, 1963, were members of Local 28 and one employee was a permit man.(Permit men are either nonunion employees or nonmembers of Local 28. In theinstant case the permit man was a member of a sister local of Local 28.)14The two employees laid off on January 3, 1963, who were members of Local 28contactedDesmond Costello, business agent of Local 28, and informed him ofthe layoff, and requested assistance in being placed at work.15Events of January 4, 1963The Costello-Fritz conversation 16Desmond Costello, business agent of Local 28, went to the Company's shop around9 a.m. on January 4, 1963. Costello, when near Fritz' office, motioned to Blumlein,duct in regard to its labor practices reveals animusThe Respondent's witnesses Yutan,Costello, and Farrell testified in effect that Local 28 had not in the past attempted to ob-tain discriminatory hiring or firingsTo the extent that this testimony is susceptible ofan inference that the use of permit men or of Cinanni had not been discussed prior toJanuary 4, 1963, I do not so credit in view of the credited facts of this case and a con-sideration of all witnesses' demeanor while testifying.0Based on Cinanni's credited testimony.7Based on Cinanni's credited testimony.Based on a composite of Cinanni and Yutan's credited testimonye Based on a composite of Cinanni and Yutan's credited testimony. The contractual pro-visions relating to the employment of journeymen sheet metal workers is not in issueTheRespondents contend that Local 28 did not demand that Cinanni be laid off, and that theselection of employees for layoff were made by the Company on a nondiscriminatory basisiiBased on Yutan's credited testimony and Respondent Company's Exhibit No. 2.u Based on Yutan's credited testimony and Respondent Company's Exhibit No. 2.izBased on Yutan's credited testimony.ioBased on Yutan's credited testimony.isBased on Yutan's credited testimony and Respondent Company's Exhibit No 2.isBased on Costello's creditedtestimony.iiBased on a composite of the credited testimony of Cinanni, Fritz, and Costello, I do notcredit Fritz' and Costello's testimony to the effect that Cinanni was not there, nor to theeffect that Costello only asked about the employing of the Local 28 men laid off on Janu-ary 3, 1963.As to the conflict In testimony of Cinanni and Fritz, and Costello, I creditCinanni's testimony.Cinanni's demeanor as a witness appeared frank and honest.Histestimony was indetail and heappeared to be attempting to tell the whole story as he 328DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 28's shop steward, and the two met Fritz just outside the latter's office door.Cinanni, who had been discussing work with Fritz, was in the immediate vicinityof Costello, Fritz, and Blumlein.Costello told Fritz that if the two Local 28 men who had been laid off were nothired, the Company would have to get rid of everypermit manby nighttime; thatif not, he (Costello) would pull all men working in the shop off the job by 7 o'clockMonday morning. Just before leaving, Costello pointed at Cinanni and stated thateven the heliarc man has to go.After Costello left, Cinanni asked Foreman Fritzwhat was going to happen.17 Fritz replied that they would have to wait for Mr. Yutan(president of the Company) to return from Connecticut.Around 2:30 p.m. Cinanni saw Erwin Yutan, president of the Company, talkingtoMell Farrell,president of Local 28.18Later on, around 5 minutes to 3 p.m.,Cinanni went back to Fritz and asked him what was going to happen. Foreman Fritztold Cinanni 19 that he had to lay him off.Around 3 p.m., Fritz gave Cmanni hispay and told him that he was sorry, that the Union had pulled him out. Cinannileft to pack his tools.On the way to pack his tools, Cinanni saw President Erwin Yutan.Cinanniasked Yutan why he was being laid off.Yutan told him that he was being laid offbecause the Union "wanted the permit men out." 20Cinanni left to pack his tools.After packing his tools, Cinanni again went to see President Yutan in the sketch-ing room.Cinanni told Yutan that it was unfair to lay him off, that he was goingto complain to the National Labor Relations Board.21Both Yutan and Cinanniwere in an excited condition.Yutan told Cinanni that the latter had seen himargue with Farrell over the matter of Cinanni's layoff.Yutan stated that othershops could lay off employees without having trouble, but when he did, troublestarted.Yutan told Cinanni that Local 28 had told him in the past that theywould not object to Cinanni's employment, that last year Local 28 had promisedknew it.Fritz' demeanor, on the other hand, did not appear to be frank.He appeared tobe attempting to convey in his testimony, at first, that only he and Costello were present.Later he admitted that Blumlein, Local 28's steward, was also present.Costello's de-meanor, while more impressive than Fritz', did not lend to his testimony the same ring ofsincerity or truth that I perceived in Cinanni's.Considering the interrelated aspect ofCinanni's total testimony, and the total testimony of Fritz, Costello, Yutan, Farrell, andMulhearn, and the testimony of Chiarello, I am convinced of Cinanni's truthfulnessCinanni's testimony as contrasted to Yutan, Farrell, and Mulhearn was much more de-tailed, and I am impressed that he attempted to tell what actually happened. I was notimpressed that Yutan, Farrell, or Mulhearn were testifying to the events as they knewthem.Chiarello, a salesman who sold to Respondent Company, impressed me as a com-pletely unbiased witness.Considering Chiarello's testimony to the effect that Fritz toldhun that Cinanni was not working because he did not have a union card, and the conflict-ing versions as testified to by Cinanni on one hand, and Fritz, Costello, Yutan, Farrell,and Mulhearn on the other hand, I am convinced completely of the reliability of Cinanni'stestimony in its entirety.17Based on Cinanni's credited testimony.18Based on Cinanni's credited testimony.Yutan and Farrell testified that they met atthis time, but that they discussed a matter pertaining to a testimonial dinnerThey testi-fied that Farrell did ask about the employing of some Local 28 men, but denied that theydiscussed the laying off of Cinanni or the permit men. Costello, although present, hadlittle, if any, recollection of what was actually saidConsidering the timing of Cinanm'slayoff and the other credited evidence I do not credit Farrell, Costello, or Yutan in theirtestimony to the effect that they did not discuss the laying off of Cinanni or the permitmenBut I am convinced that his layoff was discussed at this meeting.1s Based an Cinanni's credited testimonyFritz denies that he told Cinanni that theUnion had pulled him out. I do not credit Fritz' denial. On January 4, 1963, the Com-pany laidoff three members of Local 28 and, including Cinanni, its four remaining permitinen.21 Based on Cinanni's credited testimony. I do not credit Yutan's denial that he toldCinanni that the Union wanted the permit men out.21The facts of this conversation are based on the credited testimony of Cinanni I donot credit Yutan's denial that he said that he would not deny that the Union asked him todischarge Cinanni, to go ahead and file the charges; nor that he stated that Farrell hadpromised a year ago to get Cinanni a union card; nor do I credit Yutan's denial that hetold,Cinanni that he was laying off other employees in spite, because the Union had promisedthat they would not bother Cinanni.Yutan's testimony as to this conversation was not astowhat was said, but rather a specific denial of certain things that were said. I findCinanni's testimonymore reliable and so credit. CONSOLIDATED VENTILATION AND DUCT CO., INC.329to give Cinannia unioncard, but now Local 28 wanted him laid off.Yutan toldCinanni that the latter had seen that Local 28 was going to pull the men out, thatif he kept Cinanni, Local 28 would drive him out of business, that he had a businessto run and could not afford to lose it.The Respondents contend that the layoffs of January 3 and 4 were economicallymotivated and that Yutan's selectionof employees for layoffs was based upon adesire to retain employees with overall or multiple skills.Yutan testified that hedecided around December 15, 1962, that the January layoffs were necessary and thathe decided to retain those employees with multiple skills (overall ability).On directexaminationhe did not set forth the time that he determined the individuals whowould be laid off.On cross-examination he ultimately testified that he determinedthe persons who would be laid off on January 3 and 4, 1963, around January 1,1963.He testified that he made a list of such employees. I do not find Yutan'sor Fritz' testimony to the effect that they did not discuss the names of the personsto be laid off, and that Fritz did not know such persons until the time of the lay-offs, to be credible.The Respondents contend that there existed no need for a heliarc welder at thetime of Cinanni's layoff.Yutan credibly testified that there had not been a needfor heliarc welding during the last 6 months of 1962. Fritz credibly testifiedthathe had allowed Cinanni to heliarc weld on two major jobs (althoughother types of welding could have been used) during the time preceding his lay-off.These two jobs 22 were of such a nature that there was not an immediatenecessity requiring welding, but welding work could be performed more or less atthe Company's election.The situation gave the Company a certain flexibility inthe scheduling of its work.I do not credit Yutan's testimony that Cinanni was selected for layoff becauseof his lack of overall ability. I reject the Respondents' contention that the selec-tion of employees for layoffs was based on a consideration of multiple skills oroverall abilities.It is clear that Cinanni has survived all previous layoffs, andthat the Company had retained him in the past because of the possibility of ob-taining work requiring heliarc welding.Cinanni was qualified to do all types ofwelding,in addition to his special heliarc welding skill. In connection with theRespondents' defense that the selection of employees for layoff was based on theconsideration of retaining employees with multiple skills or overall ability it isnoted that Yutan testified that Steiner (who was laid off on January 4, 1963) wastransferred on January 3 to an outside job because Yutan hoped that somethingwould occur to enable him to retain Steiner because of his "shearing" ability.Con-sidering Yutan's demeanor while testifying, the overall evidence in this case, and theforegoing facts, I am convinced that Yutan's selection on January 1, 1963, of em-ployees for layoff on January 4, 1963, did not include Steiner and Cinanni.Thepossibility of acquiring work necessitating heliarc welding existed as it had in thepast.It is not convincing in view of its past actions that the Company wouldhave laid Cinanni off in view of the fact that he could have been used on generalwelding jobs, and he was its only welder with heliarc welding skill. It also appearsillogical, considering all the evidence, that the Company would have transferredSteiner to an outside job, hoping to find a way to keep him for his shearing ability,if he were designated to be laid off on January 4, 1963.Considering the foregoing,and all the reasons stated to and heard by Cinanni on January 4 and thereafteras to why he was laid off, I conclude and find that the Company did not intend,prior to Costello's visit on January 4, 1963, to lay Cinanni off.Based upon a consideration of the foregoing and all of the other credited evi-dence 23 which reveals that (1) the Company had no plans to lay off Cinanni priorto Costello's visit on January 4, 1963; (2) Costello (for the Union) demanded thatthe permit men and even the heliarc man (Cinanni) be laid off if the two Local 28men (laid off on January 3. 1963) were not rehired, and that if not, the Unionwould pull the employees off of the iob,24 (3) Cinanni was laid off within hoursof Costello's first visit, shortly after Farrell's and Costello's visit with Yutan, and^' Described at the hearing as the U.S. Court and Phoenix jobsThe credited evidence set forth later in this report concerning the events of January 7and thereafter clearly reveals admissions by Yutan and Farrell to Cinanni that the reasonfor his layoff was Local 28's insistence, and because be was a permit man-not a memberof Local 28Fritz' conversation with Chiarello also reveals that the reason for Cinanni'slayoff was his lack of union membership24Local 28 made no demand that the permit men laid off on January 3, 1963, be rehired 330DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)Yutan and Fritz informed Cinanni that the reason he was being laid off 25was that Local 28 wanted the permit men out, I conclude and find that Respond-ent Company violated Section 8(a)(1) and (3) of the Act by laying off or dis-charging Cinanni on January 4, 1963, and that Respondent Local 28 violated Sec-tion 8(b)(1) (A) and (2) of the Act by its demand that Cinanni be laid off ordischarged 26The Respondents' actions described above reveal to employees that RespondentLocal had and would force the Respondent Company to comply with a preferentialunion membership policy in regard to its selection of employees for continuedemployment. Such a policy encourages employees to obtain or continue member-ship in the Union and as aforesaid the actions by Respondent Local 28 in connectiontherewith violated Section 8(b)(1)(A) and (2) of the Act, and the actions ofRespondent Company in connection therewith violated Section 8(a)(1) and 3)of the Act.The Respondent Company contended that its selection of Cinanni for layoff wason a nondiscriminatory basis, and that a finding of a violation in this case wouldnecessitate its discriminating in favor of the permit or nonunion men over unionmembers.The credited facts, on the contrary, reveal that Cinanni was selected forlayoff on a discriminatory basis.The remedy, set out in a later section, basicallyrequires the cessation of such discrimination against any employees (union or non-union), and the remedy thereof of past discrimination.Events of January 7,1963Cinanni speaks to Yutan and Fritz 27On January 7, 1963, Cinanni went back to the Company's shop to see PresidentYutan.Yutan told Cinanni that he hoped he was not "making trouble." Cinannistated that he was not "making trouble."Yutan then stated that everything was goingto be straightened out, that he had seen Local 28's President Farrell, and that thelatter had promised, today, that Cinanni would get a union card and could comeback to work.Yutan stated that Farrell had told him to write a letter to Local 28specifying Cinanni's type of work so that he could present the matter to the unionboard.Cinanni expressed disbelief.Yutan called Foreman Fritz and asked thelatter to tell Cinanni about the matter.Fritz told Cinanni that it was true, that ifhe did not believe it to go and see Farrell (president of Local 28). Before Cinannileft, Fritz asked Cinanni to show another employee (Andy Janowczyk) how to operatethe heliarc welding machine.Cinanni did so and then left and went to Local 28'sunion office.Cinanni sees Mulhearn and Farrell on January 7, 1963 28Cinanni met John Mulhearn, recording secretary of Local 28, at the union officeand told him that he wished to speak to President Farrell, that the reason he was therewas that the Union caused his layoff and he wanted to know what was going to happen.Mulhearn stated that Farrell was not in but that he could wait for him.Around4:30 p.m. Mell Farrell, president of Local 28, approached Cinanni and told him25The witnesses in the various conversations described Local 28's demand and the termi-nation of Cinanni in terms of "layoff " It is clear that during the time of termination andimmediately thereafter the Company considered Cinanni's employment relationship severedunless the union objections were removed.The layoff thus was tantamount to a discharge.28 SeeBrunswick Corporation,135 NLRB 574;Walsh and Kelly,137 NLRB 1559; Ani-mated Displays Company,137 NLRB 999. The instant case is different factually fromPlaza Builders, Incorporated,134 NLRB 751, and other cases cited by the minority in theAnimated Displays Companycase.2'IBased on Cinanni's credited testimony.Yutan, in his testimony, stated that he didnot remember such a conversation as set forth above. To the extent that this might be con-strued as a denial that the conversation took place, Yutan is not credited28Based on Cinanni's credied testimony Mulhearn testified that he only saw Cinanni atone time on some date after January 4, 1963, that on the occasion that Farrell was notthere, that Cinanni waited.Farrell testified similarly that he only saw Cinanni on oneoccasionBoth Farrell and Mulhearn testified that Cinanni asked about his applicationfor membership in the Union, and that Farrell told Cinanni that it was being regularlyprocessed and that he would take it up with the executive board. Cinanni's demeanor asa witness coupled with his detailed testimony was much more convincing than the testi-mony and demeanor of Farrell and Mulhearn. I credit Cinanni's testimony to this event CONSOLIDATEDVENTILATION AND DUCT CO., INC.331that he knew everything about his layoff, to leave everything to him, that every-thing would be straightened out at the board meeting the next Friday.The Chiarello-Fritz conversation 29Vincent J. Chiarello,a sales representative for Presto Sales and Service,went toRespondent Company's shop during the week January 7 through 11,1963, to seeForeman Harold Fritz to return a cutting torch.30Chiarello saw Cinanni in theCompany's lobby in nonworking attire, and asked Cinanni what he was doing.Cinanni replied that he was on "vacation."Chiarello went into the shop and handedFritz the cutting torch,and asked why Cinanni was taking a vacation so early inthe year.Fritz told Chiarello that Cinanni could not work, that he did not have aunion card.Events of January 14, 196331Cinanni returned to Respondent Local 28's office on January 14, 1963, and sawJohn Mulhearn,recording secretary of Respondent Local 28.Cinanni told Mul-hearn that he was there to see Farrell about the results of Yutan's letter of recom-mendation and the union board meeting.Cinanni and Mulhearn discussed Cinanni'sjob at Respondent Company.Mulhearn told Cinanni that there was a lot of "redtape," that a lot of men were out of work, and that it would be 2 weeks beforethe board meeting could take care of the matter.Cinanni told Mulhearn that hehad better send him back to his job.Mulhearn told Cinanni that he had better talkto Farrell,that Farrell was the only man who could send him back to his job.Cinanni left without getting to see Farrell.Events of January 15,1963 32On January 15, 1963, Cinanni returned to RespondentLocal28's office and sawMulhearn.They again discussed Cinanni's job,and Mulhearn again told Cinannithat Farrellwas the only man who could send him back towork.Mulhearn toldCinanni to wait for Farrell.Cinanni went into Farrell'sofficewhere they spoke inMulhearn's presence.Farrell told Cinanni that evenif he wantedto, he would notgive him a card, that he was not going to send him back to his job because he had alot of men out of work, a lot of welders out of work.Farrell stated that when all thewelders wereback to workhe might get him his jobback.Mulhearn told Cinannithat he had better go around and collect$50 33 until he found another job, thathe would be better off thatway.Farrellstood up from where he had been sittingat his desk and told Cinanni not to dare to make trouble or report to the NationalLaborRelations Board, that if he did he would "louse"Cinanni "up all over theindustry."By this statement Farrell threatened Cinanni with reprisals if he soughtthe services of the NationalLaborRelations Board concerning employee rightsguaranteedby the Act.I thus conclude and find that Respondent Local 28 thusviolated Section8 (b) (1) (A) of the Act."Based on Chiarello's credited testimony.Chiarello impressed me as a completely un-biased, frank,and honest witness.The evidence reveals that he was a salesman who solditems to Respondent Company I do not credit Fritz' denial to the effect that he had nottold Chiarello that Cinanni was not working because his employment had been terminatedbecause of demands by Local 28.Fritz, a member of Respondent Local 28, was also asupervisor of Respondent Company. I discredit his testimony based upon my observationof his demeanor when testifying.30Chiarello's testimony reveals that he went to the shop during the first or second weekin January 1963.Cinanni was laid off on January 4, 1963The conversation that en-sued concerned Cinanni while in layoff status I fix the time as indicated above.31Based on the credited testimony of Cinanni.As indicated previously Mulhearn testi-fied that Cinanni made only one visit to the union office to see Mulhearn and Farrell.Mulhearndenied that he told Cinanni that Farrell was the only man who could get Cinanni'sjob back. I find Cinanni the more credible witness and so credit his testimony over thatofMulhearn."Based on Cinanni's credited testimony.As previously indicated Farrell and Mulhearnin their testimony stated that they only saw Cinanni onceMulhearn denied stating thathe told Cinanni that Farrell was the only man who could send Cinanni back to his job,and denied that he told Cinanni that he had better collect the $50 until he found anotherjob.Farrell and Mulliearn denied that Farrell told Cinanni not to make trouble or reportto the National Labor Relations Board, and that he would "louse Cinanni up all over theindustry"I find Cinanni the more credible witness and credit his testimony.93Apparently reference to unemployment payments 332DECISIONSOF NATIONALLABOR RELATIONS BOARDCinanni left and went to see President Yutan at Respondent Company's shop.He told President Yutan that he was going to press charges, that if the Companyand the Union settled the matter, he would drop the charges if they gave him hisjob back, that he did not mind losing 2 or 3 weeks' work.Yutan told Cinannithat it was Local 28 which wanted him laid off, that he was forced to do so, andthat he could not hire him back without permission of Local 28.Cinanni filed charges in the instant cases on January 16, 1963, Cinanni returnedto work on February 7, 1963, and was working at the time of the hearing in thismatter.IV.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, it willbe recommended that Respondents cease and desist therefrom and take affirmativeaction to effectuate the policies of the Act.Having found that RespondentCompanyviolated Section 8(a)(3) and(1), andthat Respondent Union violated Section 8(b) (2) and (b) (1) (A) of the Act withrelation to the discharge of Joseph A. Cinanni, it is recommended that the RespondentUnion notify the Company in writing and furnish a copy thereof to Joseph A. Cinannithat it withdraws its objection (in violation of Section 8(b) (2)) to his employment.I alsorecommend that the Company and the Union jointly and severally makeJoseph A. Cinanni whole for any loss of pay suffered by reason of his discriminatorydischarge,by payment to him of a sum of money equal to the amount he wouldhave normally earned as wages from the date of his discharge to his reemploymenton February 7, 1963, less his net earnings during this period, with backpay computedon a quarterly basis in the manner established by the Board in F.W. Woolworth Co.,90 NLRB 289, 291-294, and with interest thereon as prescribed by the Board inIsisPlumbing & Heating Co.,138 NLRB 716. As the unfair labor practices com-mitted by the Respondents were of a character which go to the very heart of theAct, it will be recommended that the Respondents cease and desist therefrom andcease and desist from infringing in any other manner upon the rights of employeesguaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local Union No. 28, Sheet Metal Workers International Association, AFL-CIO, is a labor organization within the meaning of the Act.2.Consolidated Ventilation and Duct Co., Inc., is engaged in commerce withinthe meaningof the Act.3.By interfering with, restraining, and coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act, the Respondent Company has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure of Joseph A. Cinanni, there-by encouraging membership in or activites on behalf of a labor organization, Re-spondent Company has engaged in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.5.By restraining and coercing employees in the exercise of rights guaranteedby Section 7 of the Act, Respondent Union has engaged in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) of the Act.6.By attempting to cause, and causing, the discharge of Joseph A. Cinanni, Re-spondent Union violated Section 8 (b) (2) and (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6)and (7) of the Act.RECOMMENDED ORDER 34Upon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case, it is recommended 35 that:A. Respondent Company, Consolidated Ventilation and Duct Co., Inc., its offi-cers, agents, successors, and assigns, shall:In the event that this Recommended Order be adopted by the Board, the word"Order" shall be substituted for the words "Recommended Order "as In the event that this Recommended Order he adopted by the Board, the word"ordered" shall be substituted for the word "recommended " CONSOLIDATED VENTILATION AND DUCT CO., INC.3331.Cease and desist from:(a)Encouraging membership in Local Union No. 28, Sheet Metal Workers In-ternational Association,AFL-CIO,or in any other labor organization of its em-ployees bylaying off, discharging,or inany othermanner discriminating againstany employee in regard to hire or tenure of employment or any term or conditionof employment, except as authorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.(b) In any other manner interfering with, restraining, or coercing its employees,in the exercise of the rights guaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8(a)(3) ofthe Act, as modified by the Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which will effectuate the policies of theAct:(a) Jointly and severally with the Respondent Union make Joseph A. Cinanniwhole for any loss of pay suffered as a result of the discrimination against him,in the manner set forth in the section entitled "The Remedy."(b) Preserve and, upon request,make available to the Board or its agents, forexamination or copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary or useful toan analysis of the amount of backpay due under the terms of this RecommendedOrder.(c) Post at its place of business in Jackson Heights, New York, copies of theattached notice marked "Appendix A." 36Copies of said notice, to be furnishedby the Regional Director for the Second Region, shall, after being duly signed bythe Respondent's representative,be posted immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that such notices are not altered,defaced, or coveredby any other material.(d) Post at the same places and under the same conditions as set forth in (c),above, as soon as they are forwarded by the Regional Director,copies of the Re-spondent Union's notice marked "Appendix B."(e)Furnish to the said Regional Director signed copies of the notice marked"Appendix A" for posting by the Respondent Union, as hereinafter directed.(f)Notify the Regional Director for the Second Region,inwriting,within 20days from the date of this Recommended Order, what steps have been taken tocomply herewith 37B. Respondent Union, Local No. 28, Sheet Metal Workers International Associa-tion,AFL-CIO,and its officers, representatives,agents, successors,and assigns,shall:1.Cease and desist from:(a)Causing or attempting to cause Consolidated Ventilation and Duct Co., Inc.,to discriminate against any of its employees in violation of Section8(a) (3) of the Act.(b) In any other manner restraining or coercing employees in the exercise of therights guaranteed in Section7 of the Act,except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as a conditionof employment,as authorized in Section 8(a)(3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which will effectuate the policies of the Act:(a) Jointly and severally with Respondent Company make whole Joseph A.Cinanni for any loss of pay suffered as a result of the discrimination against him inthe manner set forth in the section entitled"The Remedy."(b)Notify Joseph A. Cinanni and Consolidated Ventilation and Duct Co.,Inc.,in writing,that it withdraws its objections(in violation of Section 8(b) (2) ofthe Act)to Cinanni's employment."In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "A Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order"aI In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read- "Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps have been taken to comply herewith " 334DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Post at its business office copies of the attached notice marked"Appendix B." 38Copies of said notice, to be furnished by the Regional Director for the Second Region,shall, after being duly signed by the Respondent Union's representatives, be postedimmediately upon receipt thereof, and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken to insure that such noticesare not altered, defaced, or covered by any other material.(d) Post at the same places and under the same conditions as set forth in (c),above, as soon as they are forwarded by the Regional Director, copies of the Respond-ent Company's noticesmarked "Appendix A."(e)Forward signed copies of "Appendix B" to the Regional Director for postingby Consolidated Ventilation and Duct Co., Inc.(f)Notify the Regional Director for the Second Region, in writing, within 20days from the date of this Recommended Order, what steps have been taken tocomply herewith.3938 See footnote 36.3D See footnote 37.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT encourage membership in Local Union No. 28, Sheet MetalWorkers International Association, AFL-CIO, or any other labor organization,by laying off, discharging, or in any other manner discriminating against anyemployee in regard to hire or tenure of employment or any term or condition ofemployment, except as authorized by Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorizedin Section 8(a)(3) of the Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.WE WILL jointly and severally with Local Union No. 28, Sheet Metal WorkersInternationalAssociation, AFL-CIO, make Joseph A. Cinanni whole for anyloss of pay suffered as a result of our discrimination against him.All ouremployees are free to become or remain or to refrain from becoming orremaining members of the above-named union,or any other labor organization, ex-cept to the extent that this right may be affected by an agreement in conformitywith Section 8(a)(3) of the Act, as modified by the Labor-Management Reportingand DisclosureAct of 1959.CONSOLIDATED VENTILATION AND DUCT Co., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.Plaza 1-5500,if they have any question concerning this notice or compliance withitsprovisions.APPENDIX BNOTICE TO ALL MEMBERSPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our members that:WE WILL NOT cause or attempt to cause Consolidated Ventilation and DuctCo., Inc., to discriminate against Joseph A. Cinanni or any other employee in NACHMAN CORPORATION335violation of Section 8(a)(3) ofthe Act, as modified by theLabor-ManagementReporting and DisclosureAct of 1959.WE WILL notify Consolidated Ventilation and Duct Co., Inc., in writing,that we withdrawour objections(in violation of Section8(b) (2) of the Act)to JosephA. Cinanni's employment.WE WILL jointly and severally withConsolidatedVentilation and Duct Co.,Inc.,make whole JosephA. Cinannifor any loss of pay suffered because of ourcausing Consolidated Ventilationand Duct Co.,Inc., to discriminate against him.WE WILL NOTin any other manner restrain or coerce employees in theexercise of the rights guaranteed in Section7 of the Act, exceptto the extentthat such rights may be affectedby anagreement requiring membership in alabor organizationas a conditionof employment, as authorizedin Section8(a) (3) of theAct, asmodifiedby the Labor-Management Reporting and Dis-closure Act of 1959.LOCAL UNIONNo. 28,SHEET METAL WORKERSINTERNATIONAL ASSOCIATION, AFL-CIO,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicatedirectlywiththe Board'sRegionalOffice,FifthFloor,Squibb Building,745 Fifth Avenue, New York, New York, Telephone No.Plaza 1-5500,if they have any question concerning this notice or compliance withitsprovisions.Nachman CorporationandCharles D. Strawser,Betty Strawser,Charles D. Strawser,Helen Allen.CasesNos. 13-CA-5211,13-CA-5211-93, 13-CA-5211-3, and 13-CA-59211-4.September 3,1963DECISION AND ORDEROn April 18, 1963, Trial Examiner Henry S. Sahm issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.He also found that the Respondent had not engaged incertain other alleged unfair labor practices and recommended thedismissal of these allegations of the complaint.Thereafter, the Gen-eral Counsel and the Respondent filed exceptions to the IntermediateReport and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-144 NLRB No. 34.